1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      ELIZABETH MARCUSE,
4                                                         2:17-cv-02683-JCM-VCF
                           Plaintiff,                     ORDER
5
      vs.
6     LINCOLN NATIONAL LIFE INSURANCE
      COMPANY AND GROUP LONG TERM
7
      DISABILITY INSURANCE FOR
8
      EMPLOYEES OF ACADIA
      HEALTHCARE COMPANY, INC.,
9
                            Defendants.
10
            Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
11
     recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
12
     HEREBY ORDERED that the status hearing scheduled for May 6, 2020, is VACATED and
13
     RESCHEDULED as a telephonic status hearing for 11:00 AM, May 5, 2020.
14
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
15
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
16
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
17
     proceedings is prohibited.
18
            DATED this 2nd day of April, 2020.
19                                                               _________________________
                                                                 CAM FERENBACH
20                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
